Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-17-00071-CV

   THE UNIVERSITY OF TEXAS HEALTH SCIENCE CENTER AT SAN ANTONIO,
                              Appellant

                                                    v.

                                       Armando HERNANDEZ,
                                              Appellee

                      From the 288th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2014-CI-14282
                             Honorable Rosie Alvarado, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Irene Rios, Justice

Delivered and Filed: July 26, 2017

DISMISSED

           Appellant filed a motion to dismiss this appeal due to settlement. It appears the settlement

resolves all claims, and the parties do not require final judgment or decision from this Court. The

motion contains a certificate of service to appellee, who has not opposed the motion. Therefore,

we grant the motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1). Appellant shall bear

the costs of the appeal.

                                                     PER CURIAM